--------------------------------------------------------------------------------

THIS AGREEMENT is dated June 4, 2020.




BETWEEN:




I-Minerals Inc., a body corporate, continued under the laws of Canada, having
its head office at Suite 880 – 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

(hereinafter called the “Company”)




OF THE FIRST PART




AND:




BV Lending, LLC, an Idaho limited liability company, having its head office at
Suite 201 – 901 Pier View Drive, Idaho Falls, Idaho, U.S.A. 83402

(hereinafter called “BV”)




OF THE SECOND PART




WHEREAS:




A. Pursuant to an agreement among the parties dated June l, 2016, as amended by
an amending agreement dated October 25, 2017 (hereinafter called the "First
Amending Agreement"), as further amended by an amending agreement dated January
19, 2018 (hereinafter called the "Second Amending Agreement"), as further
amended by an amending agreement dated March 20, 2018 (hereinafter called the
“Third Amending Agreement”), as further amended by an amending agreement dated
March 27, 2019 (hereinafter called the “Fourth Amending Agreement”), as further
amended by an amending agreement dated June 28, 2019 (hereinafter called the
“Fifth Amending Agreement”), with the loan agreement dated June 1, 2016, as
amended by the First Amending Agreement, the Second Amending Agreement, the
Third Amending Agreement, the Fourth Amending Agreement and the Fifth Amending
Agreement hereinafter collectively called the "Loan Agreement", BV agreed to
advance certain funds to the Company to advance its Bovill Kaolin Project
located in the State of Idaho, U.S.A.;

 

B. Pursuant to an agreement among the parties dated September 11, 2018
(hereinafter called the “2018 Loan Agreement”), BV agreed to advance an
additional $2,500,000 to the Company to further advance its Bovill Kaolin
Project located in the State of Idaho, U.S.A.;

 

C. The Loan Agreement and the 2018 Loan Agreement are hereinafter collectively
referred to as the “Loan Agreements”;

 

D. The Loan Agreements were previously amended by an amending agreement dated
October 25, 2019;

 

E. The parties have agreed to extend the repayment date by which the principal
and interest outstanding pursuant to the Loan Agreements is to be made, as
provided for herein;






--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of these presents
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each of the parties, the parties hereby agree as
follows:

 

1. Extension for the repayment of the Indebtedness

 



1.01 Notwithstanding the provisions for the repayment of the cash advances made
pursuant to the Loan Agreements, together with all accrued and unpaid interest
thereon, as provided for in the Loan Agreements and pursuant to certain related
promissory notes issued pursuant to the Loan Agreements, the date for the
repayment of all cash advances made pursuant to the Loan Agreements, together
with all accrued and unpaid interest thereon is hereby extended until December
15, 2020.


2. Notices


2.01 All notices, payments and other communications given in connection with
this Agreement shall be in writing, and the respective addresses of the parties
for the service of any notice, payment or other communication shall be as
follows:


  (a) if to the Company:

 

I-Minerals Inc.
Suite 880 – 580 Hornby Street
Vancouver, British Columbia, Canada
V6C 3B6 

Attention:  Barry Girling, Director
Email: wbg@imineralsinc.com



  (b) if to BV:

 

BV Lending, LLC
Suite 201 – 901 Pier View Drive
Idaho Falls, Idaho, U.S.A.
83402 

Attention:  Cortney Liddiard, Chief Executive Officer
Email: flyfish@ballventures.com

with a copy to:

--------------------------------------------------------------------------------



Thel W. Casper, Esq.
General Counsel to Ball Ventures, LLC
P. O. Box 51298
Idaho Falls, Idaho, U.S.A.
83402 

Email: tcasper@ballventures.com

Any notice, payment or other communication shall be sufficiently given if
delivered by email or by hand or by reputable courier service, or, absent postal
disruption, if sent by registered mail, postage prepaid, posted within either
Canada or the United States of America, to the parties at their respective
addresses for service as set forth above.  Any notice, payment or other
communication shall be deemed to have been given and received on the first
business day on which it is presented during normal business hours at the
address for service of the addressee.  Any party may change its address for
service by notice in writing to the other parties.



3. Time of the Essence

 

3.01 Time shall be of the essence of this Agreement.

 

4. U.S. Dollars

 

4.01 All references herein to dollar amounts are to lawful currency of the
United States of America, unless otherwise specifically provided for herein.

 

5. Headings

 

5.01 The headings contained herein are for convenience only and shall not affect
the meaning or interpretation hereof.

 

6. Singular and Plural, etc.

 

6.01 Where the context so requires, words importing the singular number include
the plural and vice versa, and words importing gender shall include the
masculine, feminine and neuter genders.

 

7. Entire Agreement

 

7.01 This Agreement constitutes the only agreement among the parties with
respect to the subject matter hereof and shall supersede any and all prior
negotiations and understandings. This Agreement may be amended or modified in
any respect by written instrument only.


--------------------------------------------------------------------------------


8. Severability

 

8.01 The invalidity or unenforceability of any particular provision of this
Agreement shall not effect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

9. Governing Law

 

9.01 This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein. The parties irrevocably attorn to the jurisdiction of the courts of
British Columbia, which will have non-exclusive jurisdiction over any matter
arising out of this Agreement.

 

10. Dispute Resolution

 

10.01 If any dispute arises between any of the Parties (the Parties in dispute
being the “Participants”) concerning this Agreement or its interpretation or the
respective rights, duties or liabilities of the Parties, then a Participant may
give to the other Participants notice in writing of the existence of such
dispute, specifying its nature and the point at issue and the Participants
agree:

 

  (a) to try to resolve the dispute by participating in a structured negotiation
with a mediator under the Commercial Mediation Rules of British Columbia
International Commercial Arbitration Centre (“BCICAC”);

 

  (b) where a dispute is not resolved by mediation within a period of 30 days
after the appointment of a mediator or within such further period of time to
which the Participants agree, any Participant may refer the dispute to be
finally resolved by arbitration under the BCICAC Rules. The appointing authority
will be the BCICAC, the case shall be administered by the BCICAC in accordance
with its “Procedures for Cases under the BCICAC Rules” and the place of
arbitration shall be Vancouver, British Columbia. The appointment by the BCICAC
is binding upon all of the Participants;

 

  (c) the arbitrator will give his decision in writing within three weeks of his
being appointed and the decision, both on the dispute and on the costs of the
arbitration will be final and binding upon the Participants;

 

  (d) the arbitrator will have full authority to rule on any question of law in
the same manner as any Judge in any Court of the Province of British Columbia
and the ruling of the arbitrator on any question of law will be final and
binding upon the Participants; and

 

  (e) the failure of any Participant to abide by the decision of the arbitrator
is considered a material breach of this Agreement.

 

  This paragraph shall survive any termination of this Agreement and continues
in full force and effect notwithstanding any determination by a court or the
Parties that one or more other provisions of this Agreement are invalid,
contrary to law or unenforceable.




--------------------------------------------------------------------------------

11. Successors and Assigns

 

11.01 The terms and provisions of this Agreement shall be binding upon and enure
to the benefit of each of the parties and their respective successors and
permitted assigns; provided that this Agreement shall not be assignable by any
party without the written consent of each of the other parties hereto.

 

12. Further Assurances

 

12.01 Each of the parties hereto shall do or cause to be done all such acts and
things and execute or cause to be executed all such documents, agreements and
other instruments as may reasonably be necessary or desirable for the purpose of
carrying out the provisions and intent of this Agreement.

 

13. Effective Date

 

13.01 This Agreement is intended to and shall take effect as of the date first
set forth above, notwithstanding its actual date of execution or delivery.

 

14. Counterparts and Facsimile

 

14.01 This Agreement may be executed in any number of counterparts by original,
facsimile or other form of electronic signature, each of which so executed shall
constitute an original and all of which taken together shall form one and the
same agreement.


IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the day and year first above written.

 

Executed by

I-Minerals Inc.

in the presence of:

 

 


Signed “Barry Girling”                                 

Authorized Signatory

 

 

 

Executed by

BV Lending, LLC

 

By:      Ball Ventures, LLC, an Idaho limited           liability company, the
Member

 

            Per:      Signed “Cortney Liddiard”   

                        Cortney Liddiard, CEO

 

 

--------------------------------------------------------------------------------

THIS THIRD AMENDING AGREEMENT is made as of June 4, 2020.

AMONG:

I-Minerals Inc., a body corporate, continued under the laws of

Canada, having its head office at Suite 880 — 580 Hornby Street, Vancouver,
British Columbia, Canada V6C 3B6

(hereinafter called the "Company")

OF THE FIRST PART 




AND:




i-minerals USA Inc., an Idaho limited liability company, having an office c/o
the Company, at Suite 880 — 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

(hereinafter called the "Subsidiary")

OF THE SECOND PART

AND:

BV Lending, LLC, an Idaho limited liability company, having its head office at
Suite 201 — 901 Pier View Drive, Idaho Falls, Idaho, U.S.A. 83402

(hereinafter called "BV")

OF THE THIRD PART




WHEREAS:




A. Pursuant to an agreement among the parties dated October 25, 2019, as amended
by an amending agreement dated November 25, 2019 (hereinafter called the “First
Amending Agreement”), as amended by an amending agreement dated January 20, 2020
(hereinafter called the “Second Amending Agreement”), with the agreement dated
October 25, 2019, as amended by the First Amending Agreement and the Second
Amending Agreement hereinafter collectively called the “Loan Agreement”, B.V.
agreed to advance certain funds to the Company to advance its Bovill Kaolin
Project located in the State of Idaho, U.S.A.;

 

B. The parties wish to amend certain of the provisions of the Loan Agreement on
the terms and conditions hereinafter set forth;

 

C. The Subsidiary is a wholly-owned subsidiary of the Company and is the legal
owner of the Helmer Bovill Property hosting the Bovill Kaolin Project in the
State of Idaho, U.S.A., as referred to in Recital A. herein;

 

NOW THEREFORE THIS THIRD AMENDING AGREEMENT WITNESSETH that in consideration of
these presents and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties, the parties
hereby agree as follows:






1. The parties agree that the Loan Agreement is hereby amended as follows.

 

--------------------------------------------------------------------------------

Paragraph 6.01 is replaced in its entirety with the following:

“6.01   The parties agree that the Company will repay the Indebtedness on
December 15, 2020.”

2. Except as amended by this Third Amending Agreement, all of the other terms
and conditions of the Loan Agreement remain in full force and effect.

 

3. Each of the parties agrees to do and/or execute all such further and other
acts, deeds, things, devices, documents and assurances that may be required in
order to carry out the true intent and meaning of this Third Amending Agreement.

 

4. This Third Amending Agreement and any certificate or other writing delivered
in connection herewith may be executed in any number of counterparts and any
party hereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Third Amending Agreement or such other writing, as the case may be, taken
together, will be deemed to be one and the same instrument. The execution of
this Third Amending Agreement or any other writing by any party hereto will not
become effective until each party hereto has executed a counterpart of this
Third Amending Agreement or any other writing, as the case may be.

 

5. Each of the parties hereto will be entitled to rely upon delivery by
facsimile or by email of executed copies of this Third Amending Agreement and
any certificates or other writings delivered in connection herewith, and such
facsimile or emailed copies will be legally effective to create a valid and
binding agreement among the parties in accordance with the terms and conditions
of this Third Amending Agreement.

 

6. This Third Amending Agreement shall enure to the benefit of and be binding
upon the parties hereto and each of their successors and permitted assigns, as
the case may be.

 

IN WITNESS WHEREOF the parties have executed and delivered this Third Amending
Agreement as of the day and year first above written.

--------------------------------------------------------------------------------



 

 

Executed by

I-Minerals Inc.

in the presence of:

 

 


Signed “Barry Girling”                                            

Authorized Signatory

 

 

 

 

Executed by

i-minerals USA Inc.

in the presence of:

 

 


Signed “Barry Girling”                                            

Authorized Signatory

 

 

 

 

Executed by

BV Lending, LLC

 

By:       Ball Ventures, LLC, an Idaho limited           liability company, the
Member

 

          Per:      Signed “Cortney Liddiard”                

                      Cortney Liddiard, CEO

 

 

 


--------------------------------------------------------------------------------